Citation Nr: 1747518	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for hammer toes of the left foot.

3.  Entitlement to service connection for hammer toes of the right foot. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to hammer toes of the left foot.  

5. Entitlement to service connection for a right knee disability, to include as secondary to hammer toes of the right foot. 

6.  Entitlement to service connection for residual gynecological issues due to miscarriages. 

7.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1985 to February 1986.  She had additional service in the Navy Reserve from 1984 through 2006, with active duty for training (ACDUTRA) during several periods between 1985 and 2004.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision.  The Veteran presented sworn testimony in support of her appeal during a January 2013 hearing before the undersigned Veterans Law Judge.  

During the pendency of the claim, the RO awarded the Veteran service connection for migraine headaches in a January 2017 rating decision.  Since this rating decision resolved all issues pertaining to that claim, the Board no longer has jurisdiction.  

In a decision dated in April 2016, the Board remanded the issues.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2016 Board remand instructed the RO to schedule the Veteran for VA examinations regarding the etiology of her claimed bilateral pes planus, bilateral hammer toes feet, bilateral knee disability, residual gynecological issues, and back disability.  

Regarding the Veteran's bilateral pes planus and bilateral hammer toes, the examiner was asked whether the Veteran currently had the claimed bilateral pes planus and bilateral hammer toes, and if so, whether it was as likely as not that the diagnosed conditions were related to active or active duty for training service.  Also, whether there was evidence of injury during inactive duty for training that as likely as not caused the Veteran's current disorder.  The examiner was also instructed to consider treatment for hammer toes during 2003 and 2004 inactive duty periods and the Veteran's testimony regarding wearing boots during her initial boot camp period.  

The AOJ obtained a medical examination in October 2016, in which the examiner diagnosed the Veteran with bilateral pes planus and bilateral hammer toes and opined that the claimed conditions were less likely than not incurred in or caused by service because no bilateral foot condition was found during active duty.  As the examiner failed to discuss whether the Veteran's current disabilities were related to active duty for training or whether there was evidence of an injury during inactive duty for training that likely caused the Veteran's current condition, to include discussing the Veteran's treatment for hammer toes during 2003 and 2004 inactive duty periods and her testimony regarding wearing boots during her initial boot camp period, the Board finds a VA medical opinion is necessary to fully comply with the April 2016 remand directives.

Regarding the Veteran's bilateral knee disability and back claims, the examiner was asked whether the Veteran currently had the claimed bilateral knee and back disabilities, and if so, whether it was as likely as not that the diagnosed conditions were related to active or active duty for training service.  Also, whether there was evidence of injury during inactive duty for training service that as likely as not caused a current diagnosed condition.  The examiner was instructed to consider an April 1988 record during a period of ACDUTRA, in which the Veteran complained of back pain at sick call, a 1999 record during ACDUTRA, in which a right knee x-ray was done that was negative, and the Veteran's testimony regarding the strenuous physical activity associated with her military position.  

The AOJ obtained medical examinations in June 2016 and October 2016, in which the examiner diagnosed the Veteran with bilateral knee strain, tendonitis/tendinosis, bursitis and lumbosacral strain and opined that the claimed conditions were less likely than not incurred in or caused by service.  The examiner explained that no bilateral knee disability was found during active duty and he was unable to find a link between the Veteran's back condition and service as the 1988 service treatment record was a self-limited acute strain that had resolved upon discharge.  However, as the examiner failed to discuss whether the Veteran's current disabilities were related to active duty for training or whether there was evidence of an injury during inactive duty for training that likely caused the Veteran's current condition, to include discussing a 1999 record during ACDUTRA, in which a right knee x-ray was done that was negative and the Veteran's testimony regarding the strenuous physical activity associated with her military position, the Board finds a VA medical opinion is necessary to fully comply with the April 2016 remand directives. 

Finally, with regards to the Veteran's claim of residual gynecological issues due to miscarriages, the examiner was asked whether the Veteran currently had any gynecological issues, and if so, whether it was as likely as not that the diagnosed conditions were related to active or active duty for training service.  The AOJ obtained a medical examination in June 2016, in which the examiner diagnosed the Veteran with uterine fibroids, one urethrovaginal fistula, and benign neoplasm and opined that the present gynecological conditions were not due to service.  As the examiner failed to address whether such gynecological issues were related to active duty for training service, the Board finds a VA medical opinion is necessary to fully comply with the April 2016 remand directives. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit additional evidence in support of her service connection claims.  Again, the Board encourages the Veteran to provide medical documentation or authorize VA to obtain such information on the Veteran's behalf that would either provide a nexus statement for any of the claimed conditions, and/or medical treatment for the claimed conditions. 

2.  Then, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed bilateral pes planus and bilateral hammer toes.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral pes planus and bilateral hammer toes are related to ACTIVE or ACTIVE DUTY FOR TRAINING service?  In the alternative, is there evidence of injury during INACTIVE DUTY FOR TRAINING that as likely as not caused a current diagnosed condition?  

Please see treatment for hammer toes during 2003 and 2004 inactive duty periods and also consider the Veteran's testimony regarding wearing of boots during her initial boot camp. 

3.  Also, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed bilateral knee and back disabilities.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral knee and back disabilities are related to ACTIVE or ACTIVE DUTY FOR TRAINING service?  In the alternative, is there evidence of injury during INACTIVE DUTY FOR TRAINING that as likely as not caused a current diagnosed condition?  

Please see an April 1988 record during a period of ACDUTRA, in which the Veteran complained of back pain at sick call and a 1999 record during ACDUTRA, in which a right knee x-ray was done that was negative.  Also, consider the Veteran's testimony regarding the strenuous physical activity associated with her military position. 

4.  Also, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed gynecological issues, to include uterine fibroids, one urethrovaginal fistula, and benign neoplasm.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  Examination of the Veteran is not required, unless so determined by the medical professional

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the gynecological issues are related to ACTIVE or ACTIVE DUTY FOR TRAINING service?  Please see ACDUTRA treatment records from September 1985, October 1985, October 1985, and January 1986 documenting gynecological check-ups.  

5.  Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




